Exhibit 10.2

TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC

2005 PHANTOM UNIT PLAN

NOTICE OF 2006 AWARD

Grantee:  [              ]

Effective Date:  January 1, 2006


1.             GRANT.  PURSUANT TO THE TEXAS EASTERN PRODUCTS PIPELINE COMPANY,
LLC 2005 PHANTOM UNIT PLAN (THE “PLAN”), TEXAS EASTERN PRODUCTS PIPELINE
COMPANY, LLC (“TEPPCO”) HEREBY GRANTS YOU, AS OF THE EFFECTIVE DATE,
              PHANTOM UNITS (THE “AWARD”) WITH RESPECT TO THE PERFORMANCE PERIOD
BEGINNING ON JANUARY 1, 2006, AND ENDING ON DECEMBER 31, 2008.

2.             Performance Goal.  The Performance Goal applicable to this Award
shall be the achievement of a cumulative EBITDA for the Performance Period of an
amount equal to the sum of the EBITDA targets established by the Board of
Directors for each of the calendar years during the Performance Period.


3.             VESTED PERCENTAGE.  AT THE END OF THE PERFORMANCE PERIOD, THE
CHIEF EXECUTIVE OFFICER OF TEPPCO SHALL DETERMINE YOUR VESTED INTEREST AFTER
DETERMINING THE EXTENT TO WHICH THE PERFORMANCE GOAL HAS BEEN ACHIEVED.  SUBJECT
TO THE FOLLOWING, YOUR VESTED PERCENTAGE WILL BE EQUAL TO THE PERCENTAGE OF THE
TARGET LEVEL OF PERFORMANCE THAT IS ACHIEVED DURING THE PERFORMANCE PERIOD, BUT
IN NO EVENT SHALL IT BE GREATER THAN 150%.  HOWEVER, THE CHIEF EXECUTIVE OFFICER
HAS THE UNRESTRICTED DISCRETION TO REDUCE YOUR VESTED PERCENTAGE BELOW THE
TARGET LEVEL OF PERFORMANCE ACHIEVED FOR ANY REASON(S) HE/SHE DEEMS
APPROPRIATE.  FURTHER, IF THE CHIEF EXECUTIVE OFFICER DETERMINES THAT LESS THAN
50% OF THE TARGET LEVEL OF PERFORMANCE WAS ACHIEVED DURING THE PERFORMANCE
PERIOD, YOUR VESTED PERCENTAGE WILL BE ZERO.


4.             AUTOMATIC REPLACEMENT OF PHANTOM UNITS  WITH AN EPCO AWARD. 
NOTWITHSTANDING ANYTHING IN THIS NOTICE TO THE CONTRARY, EFFECTIVE UPON A
CONSOLIDATION, MERGER OR COMBINATION OF THE BUSINESSES OF ENTERPRISE PRODUCT
PARTNERS, L.P. AND TEPPCO PARTNERS, L.P., (A “BUSINESS COMBINATION”), AS
DETERMINED BY EPCO, IN ITS DISCRETION, PRIOR TO THE END OF THE PERFORMANCE
PERIOD, YOUR AWARD UNDER THIS NOTICE AUTOMATICALLY SHALL TERMINATE IN FULL
WITHOUT PAYMENT.  UPON SUCH BUSINESS COMBINATION, YOU WILL BE GRANTED EITHER
RESTRICTED UNITS OR PHANTOM UNITS (AS DETERMINED BY EPCO IN ITS DISCRETION)
UNDER AN EPCO, INC. LONG TERM INCENTIVE PLAN (THE “EPCO GRANT”).  THE EPCO GRANT
WILL BE EQUAL TO THE NUMBER OF PHANTOM UNITS GRANTED TO YOU UNDER THIS NOTICE,
MULTIPLIED BY THE QUOTIENT OF (I) THE CLOSING SALES PRICE OF A TEPPCO COMMON
UNIT ON THE EFFECTIVE DATE OF THE BUSINESS COMBINATION DIVIDED BY (II) THE
CLOSING SALES PRICE OF AN ENTERPRISE PRODUCTS COMMON UNIT ON THAT DATE.  THE
EPCO GRANT WILL PROVIDE FULL VESTING AT THE END OF ITS FOUR-YEAR VESTING PERIOD
PROVIDED YOU ARE AN EMPLOYEE OF EPCO OR ITS AFFILIATES ON THAT DATE.  IT WILL
ALSO PROVIDE FOR EARLIER VESTING UPON CERTAIN QUALIFIYING TERMINATIONS OF
EMPLOYMENT PRIOR TO THE END OF THE VESTING PERIOD CONSISTENT WITH THE FORM OF
GRANT AGREEMENT ADOPTED BY EPCO IN GENERAL WITH RESPECT TO SUCH EPCO LONG-TERM
INCENTIVE PLAN.  THE FOUR-YEAR VESTING PERIOD FOR THE EPCO GRANT WILL BEGIN ON
THE DATE YOU RECEIVED YOUR 2005 AWARD UNDER THIS NOTICE.


--------------------------------------------------------------------------------


4.             Withholding of Taxes.  EPCO may withhold from all payments to be
paid to you pursuant to this Notice all taxes that, by applicable federal,
state, local or other law of any applicable jurisdiction, it is required to
withhold.

5.             Amendment.  This Notice may be amended or modified by TEPPCO at
any time, but no change that is materially adverse to you may be made without
your written consent.

6.             Assignment by TEPPCO.  TEPPCO may assign this Notice to any
successor of TEPPCO or to any Affiliate of TEPPCO, including EPCO.

7.             Governing Law.  The validity, interpretation, construction and
enforceability of this Notice shall be governed by the laws of the State of
Texas without giving effect to a choice or conflict of law provision or rule of
such state.

8.             Severability.  If a court of competent jurisdiction determines
that any provision of this Notice is invalid or unenforceable, then the validity
or enforceability of this provision shall not affect the validity or
enforceability of any other provision of this Notice, and all other provisions
shall remain in full force and effect.

9.             Plan.  A copy of the Plan is attached hereto and incorporated by
reference herein.  Terms that are not specifically defined in this Notice shall
have the meanings ascribed to them in the Plan.  In the event of any conflict
between the terms of this Notice and the Plan, the Plan shall govern.

TEXAS EASTERN PRODUCTS PIPELINE

COMPANY, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANTEE:

 

 

 

 

 

Name:

 

 

 


--------------------------------------------------------------------------------